Exhibit 21.1 Subsidiaries of the Company Direct and Indirect Subsidiaries of Royal Invest International Corp. Company Name Parent Company Country of Incorporation Royal Invest Europe B.V. Royal Invest International Corp. The Netherlands Royal Invest Development and Services B.V. Royal Invest International Corp. The Netherlands Vastgoed Beleggings Mij. Bunnik 1 B.V. Royal Invest International Corp. The Netherlands Royal Invest German Properties 1 B.V. (formerly Rico Staete B.V.) Royal Invest Europe B.V. The Netherlands Alfang B.V. Royal Invest Europe B.V. The Netherlands AmogB B.V. Royal Invest Europe B.V. The Netherlands
